Citation Nr: 0112683	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  96-00 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an August 1994 rating decision in which the 
Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO) denied a rating in excess of 20 percent 
for the service-connected diabetes mellitus.  The veteran 
testified at a hearing before a Hearing Officer at the RO in 
January 1996. 

By rating action in June 1996, a 40 percent rating for the 
service-connected diabetes mellitus was granted, effective 
from July 13, 1994.

By rating action in July 1997, a 60 percent rating for 
diabetes mellitus was granted, effective from July 13, 1994.


FINDING OF FACT

Diabetes mellitus is manifested by frequent and repeated 
episodes of hypoglycemic reaction, restricted diet, 
regulation of activities, with loss of strength and severe 
complications including glaucoma and loss of visual acuity, 
pruritus ani and separately compensable peripheral neuropathy 
of the upper and lower extremities.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for diabetes 
mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, including 
Diagnostic Code 7913 (1995) and 4.119, including Diagnostic 
Code 7913 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

A July 1994 VA hospital summary shows that the veteran was 
admitted for treatment of hypoglycemia.  It was noted that he 
had been hospitalized at the VA for diabetic ketoacidosis and 
had two hospitalizations in the previous year for 
hypoglycemia.  The discharge diagnoses included that of 
insulin dependent diabetes mellitus and hypoglycemia.  It was 
indicated that the veteran was to take insulin twice a day 
and to check his blood sugar by fingerstick three times a 
day.  It was also noted that he should carry a candy bar or 
some glucose source in case his sugar became low.

A November 1995 statement of a VA endocrinologist indicated 
that the veteran was under his care for insulin-dependent 
diabetes mellitus.  It was indicated that he was treated with 
22 units of ultralente insulin twice each day, plus three 
additional injections of regular insulin each day.  It was 
noted that he checked his blood sugar 3 to 5 times daily.  It 
was indicated that his blood sugar levels were extremely 
erratic with wide fluctuations from extremely high to 
extremely low blood sugar, with low blood sugar more frequent 
because of his longstanding diabetes.  It was noted that low 
blood sugar caused the brain to function poorly and that 
often irrational behavior and coma might ensue.  It indicated 
that the veteran had been found by his family unaware that 
his blood sugar was dangerously low, but that after blood 
sugar returned to normal, his behavior and mental function 
immediately returned to normal.  

VA outpatient records dated from July 1994 to December 1995 
show that the veteran was seen for treatment of diabetes 
mellitus.  A September 1995 entry noted hypoglycemia 3 to 4 
times a week since the previous visit and that his 
grandmother had found him incoherent 5 to 6 times since the 
last visit.  The assessment was poorly controlled type 1 
diabetes with frequent hypoglycemia.  A November 1995 entry 
noted that he had had several episodes of hypoglycemia since 
the previous visit but they had decreased in frequency.  It 
was noted that one episode required a 911 call and that he 
got violent with that episode.  It was noted that he did not 
have to go to the emergency room.  The assessment was 
diabetes mellitus and it was concluded that his severe 
hypoglycemia was dangerous and his insulin was adjusted to 
try to prevent low blood sugar.  Those VA outpatient records 
also show that vision examinations showed suspected glaucoma.   

On VA examination in February 1996, the veteran reported anal 
pruritus and numbness in both feet.  He was unable to 
remember the frequency of ketoacidosis or hyperglycemic 
reaction.  It was noted that he was on a restricted diet and 
that his weight was stable.  It was indicated that he took 
ultra insulin twice a day and regular insulin before each 
meal.  The diagnosis was that of insulin dependent diabetes 
mellitus for 14 years.

A March 1996 VA vision examination noted that the veteran was 
diagnosed as a glaucoma suspect one year earlier.  The 
diagnoses were that of glaucoma suspect and insulin dependent 
diabetes mellitus with no background retinopathy. 

A July 1996 private hospital record shows that the veteran 
was seen for hypoglycemia.

A November 1996 statement of a VA physician indicated that 
the veteran's insulin-dependent diabetes mellitus was not 
stable and required frequent adjustments of his insulin with 
frequent hypoglycemia.  It was indicated that hypoglycemia 
was so severe that it had required assistance and admission 
to the hospital.

In January 1996, the veteran testified that his feet were 
always extremely cold and any cuts on the feet were slow to 
heal.  He also reported problems with his hands and arms.  He 
testified that he had to check his blood sugar 4 to 7 times 
daily and that his blood sugar levels were very erratic.  He 
indicated that he was been treated for suspected glaucoma and 
pruritus ani.  He testified that he had had to call for 
emergency assistance in October 1995 and that he was in a car 
accident caused by insulin shock in April 1994.  

VA outpatient records dated from February 1996 to February 
1997 show that in January 1997, the veteran had reported 
erratic control of blood sugar for two weeks and it was noted 
that an insulin pump was discussed.  A February 1997 entry 
again noted erratic control of diabetes mellitus and 
indicated that the veteran was having 2 to 4 hypoglycemic 
episodes every 24 hours depending on his activity level.  

On VA examination in June 1997, in was indicated that the 
veteran had been to the diabetic endocrine clinic at the VA 
numerous times, as well to the gastrointestinal clinic and 
the eye clinic with complaints related to his diabetes.  It 
was indicated that he was currently on 5 to 6 injections per 
day of insulin.  He reported daily episodes of low and high 
blood sugar and that he went into insulin shock 3 to 5 times 
a day.  He reported that two weeks earlier he had a 
hypoglycemia reaction with loss of consciousness.  He 
reported very frequent episodes of blurred vision.  He 
reported that he was unable to have any hobbies or exercise 
due to lack of strength.  He also reported constant sensation 
of crawling and burning to his feet and legs.  He reported 
intense pruritus and rectal itching for at least three years.  
The impression was insulin dependent diabetes, peripheral 
neuropathy and pruritic ani.  

On VA examination in March 1998, it was noted that he had 
several hospitalizations requiring better glucose control.  
It was indicated that his weight was well-controlled and he 
used a restricted diet.  It was indicated that he had to 
restrict his activities because of his bilateral lower and 
upper extremity numbness and tingling secondary to 
neuropathy.  It was noted that he had been followed for 
glaucoma and had no vascular cardiac problems.  It was 
indicated that he took bilateral twice a day injections of 
insulin.  It was indicated that he was closely followed at 
the VA and that he was seen monthly or even more frequently.  
He also reported itching.  Neurologic examination revealed 
numbness and tingling below the knees with altered sensation.  
It was noted that his strength was decreased in the lower and 
upper extremities.  The diagnosis was diabetes mellitus 
complicated by neuropathy, glaucoma, anal itching and severe 
weakness.  It was indicated that neuropathy involved both the 
upper and lower extremities.  The examiner indicated that his 
diabetes was progressively worsening and the veteran was very 
discouraged.

An April 1998 VA vision examination included an impression 
was glaucoma suspect with right eye greater than left eye.

VA outpatient records dated from June 1997 to July 1999 show 
that the veteran was seen on a regular basis, at times more 
than once a month for treatment of diabetes mellitus.  In 
August 1997, the veteran reported an irregular work schedule 
with unpredictable workload.  He reported an incident at work 
during which he almost passed out due to low blood sugar and 
he needed the assistance of a coworker.  A September 1997 
entry noted that the veteran continued to have wide 
variations in his blood glucoses and difficulty with 
hypoglycemia.  It was noted that his workload and eating 
schedule at work were variable and he had three episodes of 
hypoglycemia the previous evening.  The assessment was 
frequent and serious hypoglycemia.  A March 1998 entry showed 
that the veteran reported an episode of hypoglycemia while at 
home that required the assistance of his grandmother.  The 
examiner noted that it would be most useful for him to be in 
frequent contact with the clinical nurse specialist and the 
nutritionist to prevent some episodes of hypoglycemia and a 
four month close contact schedule was to be arranged.  The 
examiner also noted that the veteran was to always check his 
blood sugar before bed, before driving, and before operating 
machinery.  A subsequent March 1998 entry noted that he 
continued to have frequent episodes of hypoglycemia and 
hyperglycemia.  An August 1998 entry noted that his blood 
sugar have been over 300 on several occasions and that he 
continued to have frequent hypoglycemia, especially at work.  
It was indicated that his diabetes control was considerably 
complicated by his night shift job, which involved 
considerable stress and some sporadic physical activity.  

A June 1999 VA outpatient record noted that the veteran 
reported that he started his work as a mailman and then 
blacked out and woke up in an ambulance.  He indicated that 
there was no warning signs or symptoms at all.  The 
assessment was hypoglycemia due to increased activity.  A 
July 1999 entry noted that the veteran presented with a blood 
sugar reading of 588.  He reported feeling anxious, with his 
legs hurting and throbbing with difficulty breathing, 
headache and irritability.  The impression was that of 
diabetes mellitus out of control.  An August 1999 entry noted 
frequent hypoglycemia with increased activity, wide swings in 
blood glucose.  

A July 1999 private County Emergency Medical Service Report 
shows that the veteran was treated by emergency personnel for 
hypoglycemia.  It was noted that he was lethargic and unable 
to communicate upon arrival and that treatment with glucose 
improved his condition.  The veteran was not transported to 
the hospital.

A March 2000 statement of the veteran's supervisor at the 
United States Postal Service indicated that the veteran was 
initially hired for the position of mail processor which was 
extremely physically demanding.  It was indicated that in 
December 1999 he was able to "bid" for a position that had 
far less physical demands to better accommodate his diabetes 
and allow him greater control over it.  It was noted that 
several time since the beginning of his career, he had 
required medical intervention.

II.  Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed H.R. 4864, the "Veterans Claims Assistance 
Act of 2000."  The purpose of this bill is to reverse the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Morton v. West, which held that the Secretary had 
no authority to provide assistance to a claimant whose claim 
was not "well grounded."  The bill also establishes a 
number of procedural requirements for VA in dealing with 
claims for benefits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

The RO has not had an opportunity to address this new 
legislation with regard to the veteran's claim for increase 
for the service-connected diabetes mellitus.  However, by 
virtue of the Statement of the Case and Supplemental 
Statements of the Case, the veteran has been given notice of 
the evidence necessary to support his claim.  When the 
veteran testified at the hearing in January 1996, he was 
given notice of the evidence necessary to substantiate the 
claim.  At that hearing, the veteran did submit a VA doctor's 
statement and lay statements.  The duty to obtain evidence 
was met at the time of the hearing pursuant to 38 C.F.R. 
§ 3.103 (2000).  

A review of the record by the Board at this time also shows 
that the veteran has been afforded VA examinations in 
connection with the claim.  In light of the favorable action 
taken by the Board, no further assistance in developing the 
facts pertinent to his claim is required.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING 
DISABILITIES represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2000).

Each disability must be considered from the point of view of 
the veteran working or seeking work. 38 C.F.R. § 4.2 (2000).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2000).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The rating criteria for evaluating diabetes mellitus changed 
on June 6, 1996.  The veteran filed his claim for an 
increased rating in July 1994.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
The Board finds that the old and new criteria for a 100 
percent evaluation are not substantively different and both 
will be considered.

Under the old rating criteria in effect prior to June 6, 
1996, a 60 percent evaluation was warranted for severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 100 percent evaluation was warranted for 
pronounced, uncontrolled disease, that is, with repeated 
episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet, and regulation of activities, with 
progressive loss of weight and strength, or severe 
complications.  Definitely established complications such as 
amputations, impairment of central visual acuity, peripheral 
neuropathy with definite sensory or motor impairment or 
definitely established arteriosclerotic focalizations will be 
separately rated under the applicable diagnostic codes.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (1995).

The general rating formula for diabetes mellitus under the 
new rating criteria is as follows: For diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated, a 60 percent evaluation is warranted. For diabetes 
mellitus requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated, a 100 percent evaluation 
is warranted.  Compensable complications of diabetes are to 
be evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2000).

After a full review of all of the applicable medical 
evidence, the Board concludes that the evidence support the 
conclusion that the disability picture more closely 
approximates the criteria for a 100 percent evaluation under 
both the old and new criteria of Diagnostic Code 7913 for the 
service-connected diabetes mellitus.  The evidence shows that 
during the entire appeal period, the veteran has required 
multiple insulin injections each day and a restricted diet.  
There is evidence of very frequent episodes of hypoglycemia, 
occurring both during work and while at home.  One episode 
reportedly caused the veteran to have a motor vehicle 
accident and the record shows that many such episodes have 
occurred without warning and have required the assistance of 
either coworkers or relatives.  The evidence indicates that 
regulation of the veteran's activities is required.  While 
the veteran is employed by the Postal Service, his employer 
has indicated that he has restriction of activities and as of 
December 1999 was required to take a different position 
requiring less strenuous activity.  The record shows that the 
veteran has been followed by the VA very closely on at least 
a monthly basis and at certain times, more frequently.  The 
evidence also shows loss of strength due to diabetes 
mellitus.  Although the veteran has not demonstrated three 
hospitalizations per year for hypoglycemic reactions, he has 
hypoglycemic episodes reactions very frequently. 

The Board notes that the veteran's diabetes manifests other 
complications that are separately compensable.  The evidence 
shows that he has been treated for suspected glaucoma and for 
pruritus ani related to the diabetes mellitus.  In addition, 
he is separately rated for peripheral neuropathy of the both 
the upper and lower extremities, each evaluated as 10 percent 
disabling, and for impotence, evaluated as noncompensable.

In light of all of these symptoms, the Board concludes that 
the medical evidence more closely approximates the higher of 
the two evaluations, and the criteria for a 100 percent 
evaluation under both the old and new criteria of Diagnostic 
Code 7913 have been met.  See 38 C.F.R. § 4.7 (2000).


ORDER

Entitlement to an increased rating of 100 percent for 
diabetes mellitus is granted, subject to the laws and 
regulations governing the disbursement of monetary benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

